Title: To George Washington from Colonel Joseph Vose and Colonel William Shepard, 7 March 1778
From: Vose, Joseph,Shepard, William
To: Washington, George


                    
                        May it Please your Excellency
                        Camp 7th March 1778
                    
                    Upon the repeated Application of Adjt. Pearl of my Regt for a Discharge from the Service, and he being in an Ill state of Health I would beg leave to recommend him for the same
                    
                        Joseph Vose Colo.
                        W. Shepard Colo. Commdt
                    
                